DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently, claims 1-4 and 6 according to the restriction requirements in Nonfinal Office Action of September 28, 2021.
The following section:

    PNG
    media_image1.png
    90
    622
    media_image1.png
    Greyscale
 
should be extracted from the restriction requirements of September 28, 2021, the Examiner apologizes for such an inadvertent error.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2013/0289227) in view of Michie, JR. et al. (US 2013/0338323) for the same rationale as set forth in the previous Nonfinal Office Action of September 28, 2021.
Response to Arguments
Applicant's arguments filed on November 17, 2021 have been fully considered but they are not persuasive.
2 concentration increases from 0 to 0.3 L and (ii) the Mw increases as the Titanocene concentration (Ti) increase from 0 µmol to 4 µmol.  It is noted that Jensen’s catalysts demonstrated in Figs. 1 and 3-4 show the same trend as Applicants’ data, i.e., the Mw increases as the Ti/Zr ratio increase.  
	Applicants’ arguments over the Written Opinion of International Searching Authority do not carry any weight because the European Examiner does not have any authority to dictate the decisions of the US Patent Office.
	Since Applicants has failed to show any errors over the rejections under 35 U.S.C. 103 of the previous Office Action, in the absence of any showing of criticality and unexpected, the rejections under 35 U.S.C. 103 of the record are still deemed proper and thus maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1763